  Case 1:18-cr-00681-WFK Document 68 Filed 04/18/19 Page 1 of 2 PageID #: 1081




WIWUE E\ER & GALLAGfIERJJP




April 18, 2019

BY HAND AND ECF

The Honorable William F. Kuntz
United States District Court for the
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re:     United States v. .Jean Boustani, ci al. (Case No. 1 8-cr-68 I (WFK))

Dear Judge Kuntz:

         We write regarding the scheduling of the trial of this matter, currently set for October 7, 2019.
At our status conference on March 28, 2019, I advised the Court of my participation in two criminal
trials that have already been scheduled and that would conflict with an October 7,2019 trial of this
matter. Without consulting my calendar, I have to apologize that I incorrectly recalled the specific trial
dates, but they both would conflict with the commencement of the trial of this matter on October 7.

         I am scheduled for trial before the Honorable Paul A. Engelmayer of the Southern District of
New York in United States v. Jones, ci aL, 18 Cr. 834 (PAB) (S.D.N.Y.), to commence on September
9, 2019. There are currently five defendants in that criminal matter, and the Government estimates that
trial will take three to four weeks. Assuming a one-week defense case, we may not have a verdict
before October 18, 2019. I then am scheduled to begin a criminal trial on October 21, 2019, before the
Honorable John G. Koelti of the Southern District of New York in tinited States v. Aiyer, 18 Cr. 333
(JGK) (S.D.N.Y.). This is a one-defendant case, estimated by the parties to last three weeks.

         Your Honor suggested that the parties consult and, if a consensual request for a different trial
date is agreed upon, submit that request on ECF for the Court’s consideration. In light of our client’s
detention, we requested that the Government agree to start trial in June or, alternatively, on any date in
July or August. Although the Government has consistently represented that it is ready for trial, the
Government refused to join a joint request to commence trial in June, July, or August, although the
Government did offer that it would be willing to start on September 3, 2019. We appreciate the
Government’ s willingness to consider that earlier date, but it would still conflict with the trial set by
Judge Engelmayer in United States v. Jones, and we believe that particularly in light of Mr. Boustani’s
detention a September trial of this matter would violate our client’s Sixth Amendment right to a speedy
trial. See United States v. Jackson, $23 f.2d 4, 8 (2d Cir. 1987) (“When the government moves for
  Case 1:18-cr-00681-WFK Document 68 Filed 04/18/19 Page 2 of 2 PageID #: 1082




pretrial detention it has an obligation to arrange for the trial as quickly as possible, using extraordinary
means if necessary.”) (internal citations omitted) (emphasis added); see also United States v. Salerno,
794 f.2d 64, 79 n.2 (2d Cir, 1986) (“Pretrial detention under any circumstances is an extraordinary
remedy with serious due process implications. If the government seeks the benefit of that remedy it
must exert itself to accelerate the date for a trial, Quite often, reliance on the usual processes of trial
administration will not be enough. If this is so, the government must take whatever special steps are
needed to move the trial date forward.”)

         We therefore request that Your Honor set this matter for trial in June or, in the alternative, July
or August. In the event that request is unacceptable to the Court, we respectfully request leave to write
a letter to this Court, as well as Judge Engelmayer and Judge Koeltl, advising the Courts of the
conflicting schedules so the Courts can direct us on how to proceed.



Respectfully submitted,




Michael S. Schachter
Randall W. Jackson



cc: (by email)

AUSA Matthew S. Amatruda
AUSA Mark E. Bini
